Title: From Benjamin Franklin to Charles Thomson, 16 April 1784
From: Franklin, Benjamin
To: Thomson, Charles



Dear Friend,
Passy, April 16. 1784—

I received your kind Letters by Colonel Harmar, & Lieut. Col. Franks; with the Dispatches in good Order; Triplicates of which are since come to hand. You will see by our Letter to the President, that we daily expect Mr Hartley from London with the British Ratification to exchange with us. There was no Difficulty occasion’d by the Lapse of the Term. I send you herewith four Packets of Newspapers, by which you will be inform’d of the Confusions that have reign’d all Winter in England, and the Probability of their being finish’d by the Choice of a new Parliament, in which the present Ministry will have a great Majority.— The N. [News] Papers are directed for the Presidt.
You are good in excusing the Trouble I have given you with so many little Affairs & Enquiries, and for enabling me to give

some Answer to the Persons who make them. I am pester’d continually with such Matters.
I am happy to learn from you, that a Disposition begins to prevail in the States to comply with the Requisitions of Congress, and to grant Funds for the regular Payment of the Interest, and Discharge of the Principal of the Debts contracted by the War. Punctuality and exact Justice will contribute more to our Reputation, & of course to our Strength, than People generally imagine. Without those Virtues we shall find it difficult, in case of another War, to obtain either Friends or Money; and a Reliance on that may encourage and hasten another Attack upon us.— Gratitude to our former Benefactors is another Point we should seize every Opportunity of demonstrating. I place with you much Confidence in the good Sense of our Countrymen, and thence I hope that the Endeavours of some Persons on both sides the Water to sow Jealousies and Suspicions, and create Misunderstandings between France and us, will be ineffectual.
A Commission from Congress for a commercial Treaty with Britain has long been expected. If the Intention of sending such a Commission is not changed, I wish it may arrive before Mr Laurens leaves us, who has a more perfect Knowledge of the Subject than any of us, and might be greatly useful.—
A Minister from Denmark has been waiting in Paris all Winter for the Result of Congress on the propos’d Treaty, a Plan of which was long since sent; as also one for a Treaty with Portugal.— I hope by the Return of the Washington Pacquet, we may receive some Directions respecting them.
I am, with sincere & great Esteem, my dear Friend, Yours most affectionately

B Franklin
Cha. Thomson, Esq;

 
Endorsed: Letter Doct B Franklin April 16. 1784 Recd. July 30. 1784
